DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is longer than 150 words/15 lines.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Claim limitations including “positioning bumps”, “positioning grooves”, and annular elastic buckles” have been interpreted in view of the described/illustrated structures, for example structures 2-1, 6, and 4 from the figures. Note also MPEP 2173.05(a). The term “inclined” is understood to mean having a leaning or slope, making an angle with a line or a plane; in this Application and in view of the instant disclosure, it is read as leaning/slope or a non-right angle from either vertical or horizontal planes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “two first side supporting plates located at two sides of the fixing plate” renders the claims indefinite. It is unclear whether each of the two sides has two side supporting plates or if there is a side supporting plate at each of the two respective sides.
Regarding claim 2, the recitation of “positioning grooves” in line 4 creates confusion as to whether these are the same or additional positioning grooves.
Regarding claim 2, the recitation of “positioning grooves engaged with the positioning bumps” renders the claims indefinite as it is unclear if these grooves and bumps are the same as that of claim 1 or additional as in this claim they are described as provided on the top of the two second side supporting plates whereas in claim 1 they were on the two first side supporting plates.
Regarding claim 3, the recitation of “the positioning groove” and “the positioning bump” creates confusion. Are each of the previously recited grooves and bumps configured as such? Further, it is unclear whether these are the grooves and bumps of the second or first supporting plates.
Regarding claim 4, the recitation of “the positioning groove” creates confusion.  Are each of the previously recited grooves configured as such? Further, it is unclear whether these are the grooves of the second or first supporting plates.
Regarding claim 4, the recitation of “are in the shape of bevels” creates confusion. Are the sides shaped like bevels or are they beveled? The instant figures would appear to suggest they are beveled rather than being completely each a bevel.

Regarding claim 4, the recitation of “two sides” in second to last line of the claim creates confusion as it is unclear whether these are the same or different from the sides previously mentioned.
Regarding claim 6, the recitation of “gourd-shaped hole” renders the claims indefinite. It is unclear what shape(s) are implied by the construction being specified as gourd shaped. Note that gourds have a diverse number of potential shapes and thus the particular shape implied here is unclear.
Regarding claim 8, the recitation of “the magnet block” creates confusion”. Are all of the magnet blocks of this material or simply a single one of the plurality?
Regarding claim 9, the recitation of “the same as that of …” creates confusion as there was no previously recited angles for the centrifugal tube or centrifugal tube supporting plate.
Regarding claim 14, the recitation of “PA66” creates confusion as it is unclear whether this is referencing a particular material or some other aspect that may be identified as PA66.
Regarding claim 16, the recitation of “the first side supporting plate” creates confusion. Is only one side supporting plate provided with a bolt hole? It is further unclear as subsequently the claim requires that the two first side supporting plates are …via bolts which would suggest that each plate has a bolt hole.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Ellis (US 2010/0264090) is closest relevant art of record to the field of magnetic tube holders. Ellis illustrates for example in figure 9 an inclined construction but fails to teach the various supporting plate, base plate, groove/bump connections.
Berthold (USP 5,089,663) is relevant in so much as it provides a tube supporting plate (20) with side supporting plates (see figure 1) along with grooves and bumps (see figures 1-2) and elastic buckles (22a). Berthold fails to provide magnetic configuration as well as an inclined orientation.
Valley (D781437), Hassinen (US 2004/0124109), Lind (USP 5,985,219), and Smith (D414273) are representative of general state of the art regarding structures employed equivalent to the claimed “elastic buckles”.
Guttman (US 2019/0299215) is relevant in so much as it teaches an inclined vial holder; however, said holder is for holding a single vial (abstract, figures) and does not teach the various additional components including the tube supporting plate, side supporting plates, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.